DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 2/24/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 7, with respect to Applicant claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 7-8, with respect to the compression spring (1) of Irie not being configured to reversibly expand radially have been fully considered and are persuasive.  Therefore, the previous rejections of independent claims 1 and 23 have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made in view of Wilson et al. (US 2009/0048668), as set forth below.
Applicant's arguments, see pages 8-9, with respect to the system of Irie failing to disclose “an occlusion device retained in a collapsed state within a sheath” have been fully considered but they are not persuasive.  Claim 23 only requires a sheath configured to (i.e. capable of) surround the re-capture device together with the engaged occlusion device, wherein the elongate member of the occlusion device is retained in In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  The device of Irie expressly comprises a compression spring (1) having a relaxed, untensioned configuration as generally shown in Fig. 1 and a pulled-apart, tensioned configuration when spring (1) is elongated against its natural bias as generally shown in Fig. 5-7.  As set forth in the previous office action, spring (1) expressly draws itself together when not being tensioned to minimize the overall longitudinal length of the device (col. 2, lines 36-41).  Thus, during delivery the device is expressly in its relaxed, untensioned configuration within the delivery sheath and subsequently deployed by use of a push rod (i.e. compression force exterted on spring 1) (see claim 11 ; col. 5, lines 31-24).  Therefore, the system of Irie expressly comprises a sheath configured to retain the occlusion device in a collapsed state and/or the sheath of the system of Irie is at least full capable of retaining the occlusion device in a collapsed state (i.e. during delivery and/or during deployment with a push rod applying compression force to the device).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant’s arguments with respect to claim(s) 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irie et al. (US 5,626,605).
Irie (see Figs. 1-7) discloses a filter/occlusion system for use in a body lumen comprising the follow claim limitations:
(claim 13) an elongate member (1, Figs. 1-7), comprising first (i.e. at hub 51) and second (i.e. at hub 52) end portions, wherein the elongate member (1) is configured to (i.e. capable of) reversibly expand from a collapsed state (as shown in Fig. 4) to an expanded state (as shown in Figs. 5-7) at a site within a body lumen, and wherein the elongate member (1) is further configured to (i.e. capable of) at least partially occlude the body lumen at the site (as shown in Fig. 1; see Abstract; device components filter/partially occlude the vessel lumen); at least one anchoring element (32, Figs. 1-7) having a proximal end (i.e. at hub 52) disposed on the second end portion (i.e. at hub 52) (as shown in Figs. 1-7), the at least one anchoring element (32) configured to (i.e. capable of) (i) extend outwardly from the occlusion device at an angle towards the first 
(claim 22) further comprising a plurality of anchoring elements (32) configured to (i.e. capable of) engage a wall of the body lumen (i.e. approximately six anchors 31 shown in Fig. 1, see claim 6); and
(claim 25) wherein the at least one anchoring element (32) is straight from the proximal end (i.e. at hub 52) to a distal end (i.e. free end of strut 32) of the at least one anchoring element (32) (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
Claims 1-3, 9-10, 12, 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of Figs. 21-26B of Wilson (US 2009/0048668) and further in view of the embodiment of Figs. 27A-32 of Wilson.
The embodiment of Figs. 21-26B of Wilson discloses a system for implanting a vascular implant comprising the follow claim limitations:
(claim 1) an elongate member (110, Figs. 26A-26B), comprising first (130, Figs. 26A-26B) and second (132, Figs. 26A-26B) end portions, wherein the elongate member (110) is configured to (i.e. capable of) reversibly expand radially from a collapsed state (as shown in Fig. 22, elongate cage 136 of member 110 collapsed for delivery) to an expanded state (as shown in Fig. 24, elongate cage 136 of member 110 expanded for deployment) at a site within the body lumen, and wherein the elongate member (110) is further configured to (i.e. capable of) at least partially occlude the body lumen at the site (as shown in Fig. 24; [0045]-[0046]; [0081]; mitral valve lumen occluded to prevent or eliminate regurgitation); at least one anchoring element (150, Figs. 26A-26B) 
(claim 2) wherein one or both of the first (130) and second end portions are closed (as shown in Fig. 26A; proximal end 130 is closed);
(claim 3) wherein the body lumen is a blood vessel (i.e. interpreted as functional language, as this is a device claim, and the device of Wilson is expressly usable within lumens of the vasculature, as shown in exemplary Figs. 22-24);
(claim 9) wherein the elongate member (110) comprises a stent (136, Fig. 26A) ([0081]-[0083]);
(claim 10) further comprising a covering (38, Fig. 26A) configured to (i.e. capable of) at least partially surround the elongate member (as shown in Figs. 26A-26B);
(claim 12) further comprising a plurality of anchoring elements (150, Fig. 26A) configured to (i.e. capable of) engage a wall of the body lumen (as shown in 
(claim 23) an elongate member (110, Figs. 26A-26B), comprising a first end portion having a first end (130, Figs. 26A-26B); a second end portion having a second end opposite the first (132, Figs. 26A-26B); and an expandable center section (120/122) connecting the first end portion (130) and the second end portion (132) (as shown in Figs. 26A-26B), wherein the center section is configured to (i.e. capable of) reversibly expand radially from a collapsed state (as shown in Fig. 22) to an expanded state (as shown in Fig. 24) at a site within the body lumen (as shown in Fig. 24), and wherein the elongate member (110) is further configured to (i.e. capable of) at least partially occlude the body lumen at the site (as shown in Fig. 24; [0045]-[0046]; [0081]; mitral valve lumen occluded to prevent or eliminate regurgitation); at least one anchoring element (150, Figs. 26A-26B) having a proximal end (i.e. end attached at hub 156) disposed on the second end portion (132) between the second end and the expandable center section (120/122) and spaced axially away from the expandable center section (as shown in Figs. 26A-26B; proximal end of anchor 150 shown between hub 156 and center section 120/122), the at least one anchoring element (150) configured to (i.e. capable of) (i) extend outwardly from the occlusion device at an angle towards the first end portion (130) (as shown in Figs. 26A-26B) and (ii) prevent migration of the occlusion device in the body lumen (as shown in Fig. 24; [0085]-[0086]);
(claim 27) wherein the at least one anchoring element (150) is configured to (i.e. capable of) extend outwardly from the occlusion device at an angle towards the first end portion (130) in all states of the elongate member (as shown in Figs. 22-24 and 26A-26B; collapsed and expanded states);
(claim 28) wherein the covering (38, Fig. 26A) that is configured to (i.e. capable of) at least partially surround the elongate member is an outer covering (as expressly shown in Figs. 26A-26B); and
(claim 29) wherein the elongate member is configured to (i.e. capable of) restrict blood flow to an organ of the gastrointestinal track upon expanding the expandable center section (136, Fig. 26A) from a collapsed state to the expanded state (claim language interpreted as an intended use and/or functional language statement; as shown in Figs. 22-24; expandable vascular occlusion device 110 is fully capable of delivery, deployment and use in any vessel delivering to an organ of the gastrointestinal track, as one so desires).
The embodiment of Figs. 21-26B of Wilson, as applied above, discloses a system for implanting a vascular implant comprising all the limitations of the claim except for a retrieval element coupled to the elongate member along one of the first or second end portions and extending generally outward from the elongate member into the body lumen.  However, the embodiment of Figs. 27A-32 of Wilson teaches a highly similar vascular implant and system comprising a retrieval element (221/271, Figs. 27A-32) coupled to the elongate member (210) along one of the first or second end portions (as shown in Fig. 27A) and extending generally outward from the elongate member (210) into the body lumen (as shown in Figs. 27A and 30B) in order to beneficially allow .

Claims 4 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims 1 and 10 above, and further in view of Aggerholm et al. (US 2014/0188155).
Wilson, as applied above, discloses a system for implanting a vascular implant comprising all the limitations of the claim except for the retrieval element comprising a hook and the covering comprising silicone.  
Regarding claim 4, Aggerholm teaches (see Fig. 11) a similar vascular occlusion implant comprising a retrieval member in the form of either a hook (844, Fig. 11; [0054]) or a loop ([0054]).  Accordingly, Aggerholm expressly teaches that it is known that a retrieval loop and a retrieval hook are elements that are functional equivalents for providing a structure allowing for a grasping member or snare to grasp the occlusion 
Regarding claim 11, Aggerholm teaches a similar vascular occlusion device and system comprising a covering composed of silicone ([0070]) in order to beneficially provide an outer slipcoating that facilitates a more easy deployment of the occlusion device at the desired vascular treatment site ([0070]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Wilson to have the covering comprising silicone in order to beneficially provide an outer slipcoating that facilitates a more easy deployment of the occlusion device at the desired vascular treatment site, as taught by Aggerholm.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims 1 and 23 above, and further in view of Hallisey (US 2009/0069840).
Wilson, as applied above, discloses a system for implanting a vascular implant comprising all the limitations of the claim except for the at least one anchoring element being straight from its proximal end to its distal end.  Hallisey teaches a similar vascular .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771